Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed July 1, 2022.

Amendments
           Applicant's response and amendments, filed July 1, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 4-5, 14-15, and 20, amended Claims 1-2, 6, 11-12, 16, and 21, and added new claims, Claims 23-24.
	Claims 1-3, 6-9, 11-13, 16-19, and 21-24 are pending and under examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/721,891 filed on August 23, 2018, 62/638,586 filed on March 5, 2018, and 62/637,705 filed on March 2, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	The prior objection to Claim 21 is withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive.

2. 	Claim 24 is objected to because of the following informalities: the claim should recite “The composition of claim 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	The prior rejection of Claims 1-4, 6-14, and 16-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s substantial amendments to the independent claims, including recitation of a tetrameric RNA nanoparticle comprising at least four RNA molecules linked to an mRNA molecule. 

4. 	The prior rejection of Claims 1-3 and 11-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s substantial amendments to the independent claims, including recitation of a tetrameric RNA nanoparticle comprising at least four RNA molecules linked to an mRNA molecule. 

5. 	Claims 6-9, 16-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claimed invention (Claims 6 and 16) is/are directed to an enormous genus of structurally undisclosed targeting moieties that bind to a target on a surface of an enormous genus of biologically distinct target cells, wherein said enormous genus of structurally unrecited and undisclosed targeting moieties that may be an aptamer, an antibody, a ligand, a nucleic acid, a peptide, or a receptor.
The specification discloses wherein the targeting moieties recognize a target that may be any organic molecule on or in the target cell, e.g. a protein, a carbohydrate, a glycoprotein, a lipid, a glycolipid, or other [structurally undisclosed, generically described] molecule (pg 43, lines 7-8). The specification discloses the compositions may be used to treat diseases in plants and non-human animals (pg 50, para. 3). Thus, the claims reasonably encompass the entirety of all plant and animal species extant, as well as pathogens (compositions bind to…virus, microbe, fungus (pg 45, last lines; pg 9; pg 39, para. 2) that infect said plant and animal cells. Thus, the instant claims reasonably encompass essentially every target molecule in or on every cell type extant on the planet. 
	BBC News (https://www.bbc.com/news/science-environment-14616161; August 23, 2011; last visited January 7, 2020) is considered relevant prior art for having taught that there is an estimated 8.7 million different species on the planet, comprising about 7.77 million animal species, about 610,000 fungal species, about 300,000 plant species, and about 40,000 protozoan species.
Dykhuizen (Santa Rosalia revisited: Why are there so many species of bacteria?, Antonie van Leeuwenhoek 73: 25-33, 1998) is considered relevant prior art for having taught that there is an estimated 40,000 different bacterial species, whereby said estimate is recognized to be “a considerable underestimate” (pg 27, col. 2). 
Finlay (Global dispersal of free-living microbial eukaryote species, Science 296: 1061-1063, 2002) is considered relevant prior art for having taught that there is an estimated 20,000 different single-celled eukaryotic (protozoan) species, and as many as 5,000,000 different insect species (pg 1061, col. 2). 
Mongabay (How many plant species are there in the world? Scientists now have an answer, https://news.mongabay.com/2016/05/many-plants-world-scientists-may-now-answer/; May 12, 2016; last visited January 7, 2020) is considered relevant prior art for having taught that there is an estimated 391,000 different vascular plant species currently known to science, according to a report by the Royal Botanic Gardens, Kew, in the United Kingdom. 
Neither the art nor the instant specification teach/disclose a nexus between the enormous genus of target molecules on said enormous genus of structurally distinct plant cells, enormous genus of structurally distinct animal cells, enormous genus of structurally distinct virus-infected cells, enormous genus of structurally distinct bacterial-infected cells, enormous genus of structurally distinct bacterial pathogens, enormous genus of structurally distinct eukaryotic pathogens, enormous genus of structurally distinct pathogenic worms, enormous genus of structurally distinct agricultural pathogens, or enormous genus of structurally distinct plant cells across the enormous genus of an estimated 8.7 million different species extant on the planet and reasonably encompassed by the claims. 

The specification discloses a large genus (220+) of contemplated, hypothetical target molecules on the surface of a target cell (pgs 8-9, joining ¶; pgs 22-24, joining ¶s; pgs 43-44, joining ¶). 

Claims 2 and 12 recite wherein the enormous genus of T cells.
Claims 3 and 13 recite wherein the T cell is one selected from the group consisting of a T regulatory (Treg) cell, a memory T cell, an effector memory T cell, a central memory T cell, a naive T cell, a cytotoxic T cell, a gamma delta T cell, and a natural killer T (NKT) cell.
	 
	The specification discloses that methods of making nucleic acid aptamers are known in the prior art (pg 25, ¶3, citing at least three references), that methods of chemically-modifying nucleotides are known in the prior art (pg 25, ¶4), and that nucleic acid origami techniques are known in the art (pg 30, last ¶). 
However, the only aptamer species whose complete structure is disclosed are those directed to PDGFRbeta and EGFR (Table 1). 

Doyle et al (U.S. Patent 8,105,982; of record) is considered relevant prior art for having disclosed methods of in vitro aptamer selection (Title), whereby aptamers may have an enormous range of binding affinities to its corresponding target molecule, ranging from as low as 10^-4 M, 10^-5 M, 10^-6M, 10^-8M, or 10^-9M (col. 12, lines 5-7; col. 14, lines 1-2), a range of at least 5 orders of magnitude. 
Horhota et al (U.S. 2017/0049709; of record) is considered relevant prior art for having conceived of aptamers [0105] capable of binding to target molecules such as CD13, CD74, CD79, and CXCR4 (claim 12), as recited in instant Claims 10 and 20. However, Horhota et al do not actually disclose any structural examples of aptamers that bind to said target molecules. Rather, much like the instant application, such is merely hypothetical thinking, abstract thought conceiving of such possibilities. Thus, while mere thought and contemplation of aptamers capable of binding to target molecules such as CD13, CD74, CD79, and CXCR4 is anticipated and readily obvious concept, such thought does not actually inform the ordinary artisan as to the nucleotide sequence(s) [structure(s)] and corresponding binding affinity(ies) [function(s)] to each of the corresponding CD13, CD74, CD79, and CXCR4 target molecules. 
Torkamanian-Ashfar et al (Molecular Diversity 25: 1395-1407, 2021; of record) is considered relevant post-filing art for having taught the discovery of novel aptamers capable of binding to CD13 (Abstract), teaching that “[T]hese high-affinity [aptamer] ligands can be developed
Neither the prior art nor the post-filing art teach/disclose the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CD74. 
Neither the prior art nor the post-filing art teach/disclose the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CD79. 
Neither the prior art nor the post-filing art teach/disclose an aptamer the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CXCR4. 

	The two target molecule species, PDGFR and EGFR, to which the aptamer specifically binds are not a representative number for the other species within the enormously disclosed (220+ targets; less than 2% representation), nor within the broadly recited (139 targets, Claims 10 and 20; 0% representation) target molecules. 
	Again, the only identifying characteristic is that the structurally undisclosed aptamer, not known in the prior or post-filing art, except for a newly discovered (2021) CD13 aptamer, should bind, at some broadly encompassed and undisclosed binding affinity, to a corresponding conceptual target molecule. 
	Each aptamer directed to each target molecule represents its own structural and functional subgenus of compounds, having a different genus of varying nucleotide sequences [structure] and binding affinities [function]. 
	The aptamer species directed to two specific target molecules, PDGFR and EGFR, do not provide any description of any identifying characteristics of the aptamers that are to bind to the enormous multitude of the generically recited “targets on a surface of the immune cell” (Claims 1 and 10), nor the very large genus of instantly recited 139 target molecules (Claims 10 and 20). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on Applicant's specification, and what was known in the prior art, the skilled artisan cannot envision the detailed chemical structure of the vast genus of structurally undisclosed targeting moieties that are apatmers, antibodies, nucleic acids, ligands, peptides, or receptors that necessarily and predictably bind to the vast genus of target proteins, carbohydrates, glycoproteins, lipids, glycolipids, or other molecules present in or on the entirety of all virus, microbe, fungus, plant, and animal species extant on the planet, in addition to the structurally and chemically distinct different cell types within plants and animals. The instant claims reasonably encompass essentially every target molecule in or on every cell type extant on the planet. 
The aptamers directed to two target molecules species, PDGFR and EGFR, specifically disclosed, are not representative of the aptamer/target molecule genus because the aptamer/target molecule genus is highly variant, structurally and functionally.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent Claims 7-9, 17-19, and 21-22 are included in the basis of the rejection because they do not correct the primary deficiencies of Claims 6 and 16.

6. 	Claims 11-13, 16-18, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites an incomplete ‘wherein’ clause (lines 5-6), to wit, “wherein the four RNA molecules and the mRNA molecule”. Such renders the claim indefinite because the ‘wherein’ clause fails to recite any additional information which has not already been recited in the first ‘wherein’ clause (lines 4-5) that further describe the four RNA molecules and the mRNA molecule.
Dependent Claims 12-13, 16-18, 22, and 24 are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 
Appropriate correction is required. See Claim 1, for example.

7. 	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites the method of claim 1. There is insufficient antecedent basis for this limitation in the claim because Claim 1 is directed to a product, not a method. Thus, it is unclear which method Claim 24 is referring.
Appropriate correction is required.

8. 	Claims 11-13, 16-18, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is directed to a method of treating a condition in a subject, the method comprising the step of providing to the subject having a condition a composition comprising a tetrameric RNA nanoparticle comprising four RNA molecules, at least one of which is linked to a mRNA molecule encoding a gene product that is expressed on the surface of a cell. 
The claim is considered indefinite because there are gaps in the elements of the method. 
As a first matter, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The step of “providing” is disclosed to mean administering to the subject, e.g. intravenously, or may mean selling, distributing, procuring, or otherwise physically proffering the composition (pg 50, para. 1). The term is indefinite because the specification does not clearly redefine the term.
Furthermore, there is a gap in the elements of the method because the claim fails to recite what is to be administered to the subject that achieves the actual treatment. The step of selling, distributing, procuring, or otherwise physically proffering (syn. “providing”) the tetrameric RNA nanoparticle composition does not actually achieve the claimed preamble of treating a condition in a subject because the thus-sold, distributed, procured, or otherwise physically proffered tetrameric RNA nanoparticle composition is not required to be administered to the subject. 
As a second matter, the mRNA molecule encoding a gene product that is expressed on the surface of a cell is not recited to be therapeutic, nor achieve the stated preamble “treating a condition”. The relationship of the mRNA molecule, and product encoded therefrom, does not directly relate back to the treatment nor therapeutic effect.
As a third matter, the thus-provided composition comprising a tetrameric RNA nanoparticle comprising four RNA molecules, at least one of which is linked to a mRNA molecule encoding a gene product that is expressed on the surface of a cell is not recited to be therapeutic, nor achieve the stated preamble “treating a condition”. The relationship of the mRNA molecule, and product encoded therefrom, does not directly relate back to the treatment nor therapeutic effect.
As a fourth matter, the phrase “treating a condition” is understood by the ordinary artisan to mean achievement of a therapeutic effect. An effective amount to do what?
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective dose” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The claimed genus of subjects reasonably encompass the entirety of all plant and animal species extant on the planet (pg 50, para. 3, “to treat diseases or infections in plants, such as crops, or non-human animals, such as livestock animals”), whereby said subject may be infected with pathogens, e.g. virus, microbe, fungus (pg 45, last lines; pg 9; pg 39, para. 2). 
For example, the specification discloses that: 
the disease, disorder, or condition may be cancer (pg 50, para. 3); 
the disease, disorder, or condition may be an infectious disease or a genetic disorder (pg 3, line 5), including any one of an enormous genus of diseases or genetic disorders (pgs 35-36, joining para., may of which are themselves sub-genera of diseases or genetic disorders, e.g. “brain disorder”, “immunodeficiency disorder”, “ocular disease”, etc…); 
the treatment may prevent drug resistance (pg 2); 
the treatment may kill or repair cancer cells (pg 3); 
the treatment may downregulate multiple cancer-promoting signaling pathways (pg 3); 
the treatment may facilitate identification of a cell (pg 4); 
the composition may deliver cancer drugs (pg 3); 
the condition to be treated may be pathogenic infection of any of an enormous genus of viral, fungal, or bacterial infections (pg 39);
the condition to be treated a broad genus of inflammatory or autoimmune conditions (pg 39). 
If there are multiple ways to measure “therapeutically effective amount”, to wit, concentration, route of administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).

9. 	Claims 11-13, 16-18, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
Claim 11 is directed to a method of treating a condition in a subject, the method comprising the step of providing to the subject having a condition a composition comprising a tetrameric RNA nanoparticle comprising four RNA molecules, at least one of which is linked to a mRNA molecule encoding a gene product that is expressed on the surface of a cell. 
The step of “providing” is disclosed to encompass administering to the subject, e.g. intravenously, or may mean selling, distributing, procuring, or otherwise physically proffering the composition (pg 50, para. 1), whereby the phrase “treating a condition” is understood by the ordinary artisan to mean achievement of a therapeutic effect. An effective amount to do what?
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective dose” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The claimed genus of subjects reasonably encompass the entirety of all plant and animal species extant on the planet (pg 50, para. 3, “to treat diseases or infections in plants, such as crops, or non-human animals, such as livestock animals”), whereby said subject may be infected with pathogens, e.g. virus, microbe, fungus (pg 45, last lines; pg 9; pg 39, para. 2). 
For example, the specification discloses that: 
the disease, disorder, or condition may be cancer (pg 50, para. 3); 
the disease, disorder, or condition may be an infectious disease or a genetic disorder (pg 3, line 5), including any one of an enormous genus of diseases or genetic disorders (pgs 35-36, joining para., may of which are themselves sub-genera of diseases or genetic disorders, e.g. “brain disorder”, “immunodeficiency disorder”, “ocular disease”, etc…); 
the treatment may prevent drug resistance (pg 2); 
the treatment may kill or repair cancer cells (pg 3); 
the treatment may downregulate multiple cancer-promoting signaling pathways (pg 3); 
the treatment may facilitate identification of a cell (pg 4); 
the composition may deliver cancer drugs (pg 3); 
the condition to be treated may be pathogenic infection of any of an enormous genus of viral, fungal, or bacterial infections (pg 39);
the condition to be treated a broad genus of inflammatory or autoimmune conditions (pg 39). 
However, the mRNA molecule encoding a gene product that is expressed on the surface of a cell is not recited to be therapeutic, nor achieve the stated preamble “treating a condition”. The relationship of the mRNA molecule, and product encoded therefrom, does not directly relate back to the treatment nor therapeutic effect. While the specification discloses that the mRNA may encode a chimeric antigen receptor (e.g. pg 4, last para.), the generic recitation reasonably encompasses an enormous genus of structurally undisclosed polypeptides or proteins to be expressed on the surface of the target cell. 
Similarly, the thus-provided composition comprising a tetrameric RNA nanoparticle comprising four RNA molecules, at least one of which is linked to a mRNA molecule encoding a gene product that is expressed on the surface of a cell is not recited to be therapeutic, nor achieve the stated preamble “treating a condition”. The relationship of the mRNA molecule, and product encoded therefrom, does not directly relate back to the treatment nor therapeutic effect.
The specification discloses that the composition may be administered to the subject via a broad genus of anatomically distinct routes, including orally, intravenously, enterally, parenterally, dermally, buccally, topically, transdermally, intravenously, nasally, pulmonarily, or with an implantable medical device (pg 50, para. 1). 
	However, the specification fails to disclose working examples whereby the RNA nanoparticle composition is administered to a subject, thereby treating said subject for the corresponding condition. 
	Rather, the working examples are directed to the ability to manufacture a RNA nanoparticle, and to assess particle stability when cultured in water (Example 3) or serum (Example 4). Examples 5-6 demonstrate the ability of A431 carcinoma cells to be transfected in vitro with the RNA nanoparticles. 
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The claims fail to recite, and the specification fails to disclose, a nexus between the required RNA nanoparticle dosage(s) to be administered to the enormous genus of plant and animal subjects, and the corresponding anatomical administration route(s), so as to necessarily and predictably arrive real-world, clinically meaningful result(s) of: 
i) ameliorate or prevent a fungal infection in the plant and/or animal subject; 
ii) ameliorate or prevent a viral infection in the plant and/or animal subject; 
iii) ameliorate or prevent a microbial infection in the plant and/or animal subject; 
iv) prevent drug resistance in the plant and/or animal subject; 
v) ameliorate or prevent a cancer in the plant and/or animal subject; 
vi) downregulate multiple cancer-promoting signaling pathways in the plant and/or animal subject; and/or
vii) ameliorate or prevent an enormous genus of anatomically and etiologically distinct genetic disorders in the plant and/or animal subject, for example.
The claims fail to recite, and the specification fails to disclose, a first RNA nanoparticle dosage administered via a first administration route, e.g. orally, that is necessarily and predictably able to treat, ameliorate, or prevent gangrene in a subject, as opposed a second RNA nanoparticle dosage administered via a second administration route, e.g. intravenously, that is unable to treat, ameliorate, or prevent gangrene in a subject, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first RNA nanoparticle dosage administered via a first administration route, e.g. via inhalation, that is unable to treat, ameliorate, or prevent a lysosomal storage disease disorder transforms said first RNA nanoparticle dosage and/or first administration route into one that is now necessarily and predictably capable of treat, ameliorate, or prevent the lysosomal storage disease disorder.
The aptamer species directed to two specific target molecules, PDGFR and EGFR, do not provide any description of any identifying characteristics of the aptamers that are to bind to the enormous multitude of the generically recited “targets on a surface of the immune cell” (Claims 1 and 10), nor the very large genus of instantly recited 139 target molecules (Claims 10 and 20). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on Applicant's specification, and what was known in the prior art, the skilled artisan cannot envision the corresponding RNA nanoparticle formulation, dosage, and administration route(s) so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result for the enormous genus of diseases and disorders affecting essentially all plant and animal subjects extant on the planet. Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent Claim 11.

10. 	Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 is directed to a tetrameric RNA nanoparticle comprising four RNA molecules, at least one of which is linked to a mRNA molecule encoding a gene product that is expressed on the surface of a cell. 
Claims 2-3 recite wherein the cell is a T cell, including a T regulatory (Treg) cell, a memory T cell, an effector memory T cell, a central memory T cell, a naive T cell, a cytotoxic T cell, a gamma delta T cell, and a natural killer T (NKT) cell.
However, the cells of Claims 2-3 are intended use limitations and do not change the structure of that which is encoded by the mRNA molecule to be expressed on the surface of the cell of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. 	The prior rejection of Claims 1-4, 6-7, 10-14,16-17, and 20-22 under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (WO 17/197009; November 16, 2017; of record in IDS) in view of Chang et al (U.S. 2020/0385734; priority to 62/615,806 filed January 10, 2018), and Stephan (U.S. 2016/0145348; of record) is withdrawn in light of Applicant’s amendments to the independent claims, and in preference for the new rejection(s) set forth below. 

12. 	The prior rejection of Claims 8-9 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (WO 17/197009; November 16, 2017; of record in IDS) in view of Chang et al (U.S. 2020/0385734; priority to 62/615,806 filed January 10, 2018), and Stephan (U.S. 2016/0145348; of record), as applied to Claims 1-4, 6-7, 10-14,16-17, and 20-22 above, and in further view of Dahma et al (U.S. 2009/0131352; of record) is withdrawn for reasons discussed above.

13. 	Claims 1-3, 6-7, 11-13, 16-17, and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (WO 17/197009; November 16, 2017; of record in IDS) in view of Shu et al (Fabrication of 14 different RNA nanoparticles for specific tumor targeting without accumulation in normal organs, RNA 19: 767-777, 2013), Sato et al (Live-Cell Imaging of Endogenous mRNAs with a Small Molecule, Angew. Chem. Int. Ed. 54: 1855-1858, 2015; available online December 23, 2014), and Stephan (U.S. 2016/0145348; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Guo et al is considered relevant prior art for having disclosed RNA nanoparticles (e.g. Title, Abstract, Figure 1). Guo et al disclosed wherein said RNA nanoparticles comprise at least one targeting moiety that binds to the surface of a target cell (e.g. pg 26, lines 4-6). Guo et al disclosed wherein said RNA nanoparticles further comprise a mRNA (e.g. pg 28, line 3; pg 19, lines 26-27; claim 21), wherein the cargo (mRNA) molecules may be encapsulated by or linked to the RNA nanocage (pg 28, lines 1-2), whereby linkages may be covalent or non-covalent (pg 19, lines 12-13).
With respect to Claim 11, Guo et al disclosed a method of treating a condition in a subject, the method comprising the step of administering the RNA nanoparticle comprising a targeting moiety and a cargo to said subject (e.g. claim 22). 

While Guo et al disclosed the RNA nanoparticle may be composed of four RNA strands (Figure 1C; pg 2, lines 23-24, “RNA tetrahedrons”), Guo et al do not disclose the RNA nanoparticle is a tetrameric RNA nanoparticle. 
However, prior to the effective filing date of the instantly claimed invention, Shu et al is considered relevant prior art for having taught the fabrication of RNA nanoparticles, including tetrameric RNA nanoparticles (pg 771, col. 2, “the tetrameric pRNA nanoparticle”; Figure 7). Shu et al taught the RNA nanoparticles further comprise a cargo RNA molecule linked to at least one of the RNA nanoparticle monomers (pg 770, col. 2, “RNA nanoparticles harboring functional modules, such as siRNA, ribozymes, aptamers”), whereby the RNA nanoparticle constructs could be linked to the functional modules at each of the branches without affecting the folding of the core scaffolds, and the RNA modules within the nanoparticles fold into their respective authentic structures and retained their biological functions (pg 770, col. 2).

Sato et al is considered relevant prior art for having taught the use of RNA aptamers to bind to target mRNA (pg 1856, col. 2, “we exploited the stem-loop structure of the….aptamer…to make it responsive to sequences of specific native mRNA”; Figure 1d; “RT-aptamers are capable of targeting internal sequences of a long mRNA”; RT-aptamer complementary to an internal 24-base sequence of the [mRNA encoding GFP] 3’-UTR”).

Neither Guo et al, Shu et al, nor Sato et al teach/disclose wherein the polypeptide encoded by the mRNA cargo is a gene product that is expressed on the surface of the cell.
However, prior to the effective filing date of the instantly claimed invention, Stephan is considered relevant prior art for having disclosed a nanocarrier composition comprising: 
a nucleic acid that promotes expression of a chimeric antigen receptor in an immune cell, to wit, a polynucleotide encoding said chimeric antigen receptor (claim 43); and
at least one targeting moiety that binds to a target on a surface of the immune cell, the at least one targeting moiety being linked to the nucleic acid, 
and a method of treating a subject, the method comprising the step of administering to said subject said composition (claims 60-61). 
Stephan disclosed wherein the nucleic acid encoding the chimeric antigen receptor is an mRNA [0055-57].

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, chemistry, and nucleic acid delivery vehicles. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first RNA nanoparticle composed of four RNA molecules, as disclosed by Guo et al, with a second RNA nanoparticle, i.e. a tetrameric RNA nanoparticle composed of four RNA molecules, as taught by Shu et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first RNA nanoparticle composed of four RNA molecules with a second RNA nanoparticle, i.e. a tetrameric RNA nanoparticle composed of four RNA molecules, because those of ordinary skill in the art have long-recognized that RNA nanoparticles composed of four RNA molecules are useful to deliver a therapeutic cargoes, whereby Shu et al successfully reduced to practice the ability to form tetrameric RNA nanoparticles comprising at least one RNA molecule linked to a cargo RNA molecule. Shu et al taught that the RNA nanoparticle constructs could be linked to the functional modules at each of the branches without affecting the folding of the core scaffolds, and the RNA modules within the nanoparticles fold into their respective authentic structures and retained their biological functions (pg 770, col. 2).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first polypeptide encoded by a mRNA, as disclosed by Guo et al and/or Sato et al, with a second polypeptide encoded by a mRNA, i.e. a chimeric antigen receptor, as disclosed by Stephan, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first polypeptide encoded by a mRNA with a second polypeptide encoded by a mRNA, i.e. a chimeric antigen receptor, because those of ordinary skill in the art have long-recognized that nanoparticles are useful to deliver a multitude of different, routinely substitutable, mRNA molecules, each encoding a different polypeptide, including chimeric antigen receptor (Stephan).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 6-7, 16-17, and 21-22, Guo et al disclosed the targeting moiety may be an aptamer or antibody (e.g. pg 26, lines 3-13). 
Stephan disclosed wherein the at least one targeting moiety is selected from the group consisting of an antibody, aptamer, ligand, nucleic acid, peptide, or protein (e.g. claim 50).
With respect to Claims 2-3 and 12-13, Stephan disclosed wherein the immune cell is a T cell, or a natural killer T (NKT) cell (e.g. claim 47).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that using an mRNA that is a distinct component versus the four RNA molecules that form the tetrameric structure, provides the nanoparticles of the invention with the flexibility to deliver virtually any mRNA of interest to a cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It is unclear how the RNA nanoparticles of Guo et al comprising four RNA molecules and an mRNA molecule is unable to achieve the same “flexibility to deliver virtually any mRNA of interest to a cell” as per the instant claims.
	 
Applicant argues that also notes that, unexpectedly, as demonstrated in the present application, by using the specified trimeric RNA nanoparticle, mRNA cargos are delivered to cells more efficiently than when using even other types of RNA nanoparticle.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to be referring to the transfection reagent(s), not the RNA nanoparticles themselves. Furthermore, Applicant’s experiments are merely in vitro tissue culture, not in vivo delivery. Instant claims require no particular degree of mRNA cargo delivery efficiency.
	 
Applicant argues that Guo does not teach or suggest a tetrameric RNA nanoparticle comprising four RNA molecules and a linked mRNA molecule that self-assemble. Instead, Guo teaches that nucleic acid cargos are joined into the sequence of the nanocage and transcribed.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not prohibit the nucleic acid cargos from being joined into the sequence of the nanocage and transcribed. The specification discloses that the mRNA cargo may be linked “by any suitable means” (pg 34, lines 1-2), including covalently (pg 34, line 2), which is achieved from being joined into the sequence of the nanocage.
	 
Applicant argues that Guo et al does not disclose a tetrameric self-assembling RNA nanoparticle. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shu et al taught self-assembling tetrameric RNA nanoparticles. 

14. 	Claims 8-9 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (WO 17/197009; November 16, 2017; of record in IDS) in view of Shu et al (Fabrication of 14 different RNA nanoparticles for specific tumor targeting without accumulation in normal organs, RNA 19: 767-777, 2013), Sato et al (Live-Cell Imaging of Endogenous mRNAs with a Small Molecule, Angew. Chem. Int. Ed. 54: 1855-1858, 2015; available online December 23, 2014), and Stephan (U.S. 2016/0145348; of record), as applied to Claims 1-3, 6-7, 11-13, 16-17, and 21-22 above, and in further view of Dahma et al (U.S. 2009/0131352; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Guo et al, Shu et al, Sato et al, nor Stephan teach/disclose wherein the aptamer comprises one or more modified nucleotides. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 8-9 and 18-19, Dahma et al is considered relevant prior art for having disclosed aptamers comprising modified nucleotides (claim 1), said modifications comprising, e.g. 2’ fluoro substitutions, 2’ amino substitutions (e.g. claim 2), or 2' -O-methoxyethyl substitution (e.g. claim 3). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify an aptamer to comprise a modified nucleotide with a reasonable expectation of success because those of ordinary skill in the art have long-recognized the scientific and technical concepts of modifying the nucleotides of an aptamer (Dahma et al, Title, 2009) so as to avoid or minimize rapid degradation, observed (Background of the Invention, “[I]t soon became clear”) in native, non-modified DNA, primarily through the action of exonucleases and nuclease degradation [0004]. Incorporation of the modifications is has long-been recognized by the ordinary artisan to stabilize the aptamer, being nuclease-resistant [0005]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
 The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

14. 	Claims 2-3, 8-9, 12-13, 18-19, and 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (WO 17/197009; November 16, 2017; of record in IDS) in view of Shu et al (Fabrication of 14 different RNA nanoparticles for specific tumor targeting without accumulation in normal organs, RNA 19: 767-777, 2013), Sato et al (Live-Cell Imaging of Endogenous mRNAs with a Small Molecule, Angew. Chem. Int. Ed. 54: 1855-1858, 2015; available online December 23, 2014), Stephan (U.S. 2016/0145348; of record), and Dahma et al (U.S. 2009/0131352; of record), as applied to Claims 1-3, 6-9, 11-13, 16-19, and 21-22 above, and in further view of Lieberman et al (U.S. 2013/0338215) and Fukuda et al (An RNA ligand inhibits hepatitis C virus NS3 protease and helicase activities, Biochem. Biophys. Res. Comm. 325: 670-675, 2004).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Guo et al, Shu et al, Sato et al, nor Stephan teach/disclose wherein the RNA nanoparticles comprise a poly-U sequence that hybridizes to the mRNA poly-A tail. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 23-24, Lieberman et al is considered relevant prior art for having disclosed an aptamer-modulator conjugate [0010], wherein the gene modulator may be a mRNA encoding a polypeptide ([0010, 46]; [0048], “conjugated mRNA”), said mRNA comprising a poly(A) tail [0050], whereby the aptamer comprises a poly(U) sequence that can hybridize with the mRNA poly(A) tail [0051]. The aptamer-modulator conjugates may be administered to a subject [0245] in order to treat a disease, disorder, or condition [0213, 216, 224], e.g. treating cancer [0225, 229]. 

Fukuda et al is considered relevant prior art for having taught an RNA aptamer comprising a poly-U tail (Figure 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify an aptamer to comprise a poly-U motif capable of hybridizing to the mRNA poly-A motif with a reasonable expectation of success because those of ordinary skill in the art have long-recognized the scientific and technical concepts of modifying the nucleotides of an aptamer to comprise a poly(U) sequence that can hybridize with the mRNA poly(A) tail, thereby yielding an aptamer-mRNA conjugate useful in treatment of a disease, disorder, or condition in a subject (Lieberman et al), whereby attaching a poly-U motif to an aptamer had long-been successfully reduced to practice (Fukuda et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2-3 and 12-13, Stephan disclosed wherein the immune cell is a T cell, or a natural killer T (NKT) cell (e.g. claim 47).
Lieberman et al disclosed the aptamer-modulator conjugates are useful for delivering therapeutics to T cells, e.g. CD4+ T cells [0042]. 
With respect to Claim(s) 8-9 and 18-19, Dahma et al is considered relevant prior art for having disclosed aptamers comprising modified nucleotides (claim 1), said modifications comprising, e.g. 2’ fluoro substitutions, 2’ amino substitutions (e.g. claim 2), or 2' -O-methoxyethyl substitution (e.g. claim 3). 
Lieberman et al disclosed the aptamer comprises a modified nucleic acid, e.g. nucleobase modification, internucleoside linkage modification, or sugar modification [0122], e.g. phosphorothioate internucleoside linkage [0145]. 
 The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Terminal Disclaimer
15. 	The terminal disclaimer filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,982,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Citation of Relevant Prior Art
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shu et al (Assembly of Therapeutic pRNA-siRNA Nanoparticles Using Bipartite Approach, Molecular Therapy 19(7): 1304-1311, 2011) is considered relevant prior art for having taught the fabrication of RNA nanoparticles, said RNA nanoparticles further comprising a cargo RNA molecule linked to at least one of the RNA nanoparticle monomers (pg 1305, Figure 1).

Chang et al (U.S. 2020/0385734; priority to 62/615,806 filed January 10, 2018; of record) is considered relevant prior art for having disclosed RNA nanoparticles (Title, Abstract, Figure 1). Chang et al disclosed wherein said RNA nanoparticles comprise at least one targeting moiety that binds to the surface of a target cell (e.g. [0031]), e.g. an immune cell such as CD8+ T cells ([0322]; [0347], PD-1 aptamer; Figure 3, activation of CD4+ or CD8+ T cells).
With respect to Claim 11, Chang et al disclosed a method of treating a condition in a subject, the method comprising the step of administering the RNA nanoparticle comprising a targeting moiety and a cargo to said subject (e.g. [0043, 47]). 
With respect to Claims 2-3 and 12-13, Chang et al disclosed wherein the immune cell is a CD4+ T cell or a CD8+ T cell (e.g. [0031]), e.g. an immune cell such as CD8+ T cells ([0322]; [0347], PD-1 aptamer; Figure 3, activation of CD4+ or CD8+ T cells).
With respect to Claims 6-7, 16-17, and 21-22, Chang et al disclosed the targeting moiety may be an aptamer or antibody (e.g. [0347]).

Conclusion
17. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633